DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 15 August 2022 has been entered. Claim(s) 1, 2-7, and 9 remain pending in the application. Claims 2 and 8 are cancelled; claims 10-19 have been withdrawn. Applicant’s amendments have overcome each and every objection to the specification, drawings, and claims, and every 35 U.S.C. 112(b) rejection previously set forth in the Office Action mailed 14 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “at least one of said plurality of sensors being configured to provide electromyography (EMG) functionality” in lines 11-12, “at least one other of said plurality of sensors being configured to provide electrical muscle stimulation (EMS) functionality” in lines 12-13, and “wherein at least one sensor of said plurality of sensors is used by the controller device to provide both the EMG and EMS functionality” in lines 16-17 of the claim. There is insufficient clarity in this limitation; in particular, it is not clear if the “at least one sensor of said plurality of sensors is used by the controller device to provide both the EMG and EMS functionality” may be the at least one of said plurality of sensors configured to provide EMG functionality, if it may instead be the at least one other of said plurality of sensors being configured to provide EMS functionality, or if it considered separate from either of the previously mentioned sensors. At present the limitation is interpreted as referring to a separate group of at least one sensor for providing both EMG and EMS functionality.
Claims 3-7 and 9 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debur (US 20170224985 A1) in view of Walsh (US 20150173993 A1), further in view of Ganguly (US 20200061378 A1).
Regarding claim 1, Debur teaches A tubular garment comprising a plurality of interlaced non-conductive fibres making up a body of the garment (Paragraph 0048—the wearable apparatus may be sleeves, anklets, socks, etc.; Figs. 2A, 9A and 10A shows a wrist sleeve) including: 
a top portion and a bottom portion of the body separated by an intermediate portion, the intermediate portion for positioning over a joint of limb of a wearer of the garment (Paragraph 0048—the wearable apparatus may be sleeves, anklets, socks, etc. which would include a top portion and a bottom portion separated by an intermediate portion for positioning over a joint of a limb of the wearer of the garment; Figs. 2A, 9A and 10A shows a wrist sleeve). Debur additionally teaches wherein the joint is an ankle, the limb is a leg and the body forms a sock having an open end and a closed end (Paragraph 0048—the wearable apparatus may be sleeves, anklets, socks, etc.). It is further understood that a typical sock has an open end and a closed end, and that by suggesting use of a sock or anklet, Debur suggests use of the garment on a leg to cover an ankle joint; 
a network of conductive pathways in the body for connecting to a controller device (Paragraph 0048—the sensors and stimulators are connected with the central processor through various paths; Paragraph 0045—the paths may represent wired or wireless paths to and from the central processor, such as through copper wire); 
a strain sensor of the body positioned about the intermediate portion and coupled to the network of conductive pathways (Paragraph 0009—a third set of sensors may comprise a set of flex sensors; Paragraph 0040—the external sensors may comprise flex sensors; Paragraph 0050-0051—flex sensors may measure bend angles for the body part the sensor is attached to); 
an inertial measurement unit (IMU) sensor mounted on the body and configured for communication with the controller device (Paragraph 0007—in a prior technique, the decision as to when the stimulation should be turned on or off is determined from the inertial measurement unit referred to as IMU signal; Paragraph 0008—utilizes a second set of sensors to provide a measurement representing motion and orientation of a body part…a processor receives the measurements; Paragraph 0042—position sensors may comprise an IMU; Position sensors 130, central processor 140, Fig. 1; Position sensors 240A-240C, Fig. 2B-2C); 
a plurality of sensors of the body of the garment, at least one of said plurality of sensors being configured to provide electromyography (EMG) functionality and at least one other of said plurality of sensors being configured to provide electrical muscle stimulation (EMS) functionality with respect to one or more muscles of the wearer, said one or more muscles of the wearer positioned adjacent to the body of the garment when the garment is worn by the wearer, the plurality of sensors connected to the network of conductive pathways (Paragraph 0008—the system includes a set of EMG sensors and a set of stimulators; Paragraph 0041—the biosensors may comprise EMG; Paragraph 0043—the stimulator may provide signal to the muscles through placement over the skin using probes, contact pads, etc. to suitably position the stimulators; Paragraph 0049-0050—the sensors generate a set of measurement data and include external sensors, biosensors, and position sensors, where the measurement data may comprise EMG measurements such as muscle activations; biosensors 120, stimulators 160-1 through 160-N, Fig. 1; stimulators 210A-210D, biosensors 220A-220C, Fig. 2B-2C); 
wherein the controller device is programed to operate the EMG and EMS functionality based on signal data obtained from the IMU sensor (Paragraph 0015—may utilize the system to determine a primary gait characteristic from first measurements relating to position, determining secondary characteristics such as electromyogram from the primary gait characteristic and the first set of measurements, then providing functional stimulations to position the limb; Paragraphs 0074-0076—the stimulators may be triggered at different strengths depending on the measured position, determined by position sensors including the IMU; Paragraph 0080—In one embodiment, if the measured EMG signal exceeds a predefined threshold and the limb angular position is satisfied as measured by the IMU, the FES is triggered). 
While Debur teaches using the EMG sensor to trigger operation of the IMU and EMS functionality by operating the IMU as a failsafe to confirm proper positioning when the EMG signal corresponds to muscle activation, it is clear from the alternative embodiments that the IMU could be utilized to measure position of the user’s limb prior to obtaining EMG measurements and then activating the EMS stimulators. Furthermore, Walsh teaches a system for generating force about one or more joints using an actuator responsive to received signals, the system including a soft exosuit which may be seen as a garment (Abstract) wherein it is described that EMG sensors may sense muscle activation when the limb/joint is detected as being at a specific position using an IMU, such that when a particular joint position is detected by the IMU, the EMG sensors may be activated to sense muscle activation and to then cause activation of a muscle actuator (Paragraph 0225). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize routine experimentation and/or simple substitution to cause the IMU signal to affect operation of the EMG sensors and EMS actuators in order to ensure correctness of the joint position and muscle activation prior to activating muscle stimulation.
However, neither Debur nor Walsh specifically teaches wherein at least one sensor of said plurality of sensors is used by the controller device to provide both the EMG and EMS functionality. Ganguly teaches an apparatus for sensory electrical stimulation of the peripheral nervous system to improve human motor function and performance (Abstract), where the apparatus may utilize the same electrode to provide both EMG sensing and electrical stimulation (Paragraph 0009, 0040—the same electrodes applying electrical stimulation may be used to detect/sense electrical activity in the subject…the monitor may comprise an EMG sensor), where the apparatus may take the form of a smart sock (Paragraph 0088). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur and Walsh with the multifunction electrodes of Ganguly in order to predictably reduce the number of sensors needed for optimal use of the garment without reducing the functionality of the garment, which would improve comfort to the user and reduce bulk.
Regarding claim 7, Debur, Walsh, and Ganguly teach the system of claim 1. Debur additionally teaches further comprising the controller device configured to detect motion of the wearer via the signal data and to perform the EMG and EMS functionality sequentially (Paragraph 0015—may utilize the system to determine a primary gait characteristic from first measurements relating to position, determining secondary characteristics such as electromyogram from the primary gait characteristic and the first set of measurements, then providing functional stimulations to position the limb; Paragraphs 0074-0076—the stimulators may be triggered at different strengths depending on the measured position, determined by position sensors including the IMU; Paragraph 0080—In one embodiment, if the measured EMG signal exceeds a predefined threshold and the limb angular position is satisfied as measured by the IMU, the FES is triggered). 
While Debur teaches using the EMG sensor to trigger operation of the IMU and EMS functionality by operating the IMU as a failsafe to confirm proper positioning when the EMG signal corresponds to muscle activation, it is clear from the alternative embodiments that the IMU could be utilized to measure position of the user’s limb prior to obtaining EMG measurements and then activating the EMS stimulators. Furthermore, Walsh teaches a system for generating force about one or more joints using an actuator responsive to received signals, the system including a soft exosuit which may be seen as a garment (Abstract) wherein it is described that EMG sensors may sense muscle activation when the limb/joint is detected as being at a specific position using an IMU, such that when a particular joint position is detected by the IMU, the EMG sensors may be activated to sense muscle activation and to then cause activation of a muscle actuator (Paragraph 0225). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize routine experimentation and/or simple substitution to cause the IMU signal to affect operation of the EMG sensors and EMS actuators in order to ensure correctness of the joint position and muscle activation prior to activating muscle stimulation. Both Debur and Walsh may be seen to teach detecting motion of the wearer via the signal through the detection of joint position using an IMU, as well as performance of the EMG and EMS functionality sequentially, as EMS is taught to occur following EMG measurement.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debur in view of Walsh, further in view of Ganguly, further in view of Connor (US 20150309563), henceforth referred to as Connor ‘563.
Regarding claim 3, Debur, Walsh, and Ganguly teach the system of claim 1. Connor ‘563 teaches an article of clothing with sensors for measuring body motion and other parameters (Abstract) using flexible energy pathways to transmit energy (Paragraph 0150) and provide data to estimate motion and other parameters, including EMG or bend/strain (Paragraph 0150) such that at least one of the strain sensor and the plurality of sensors comprise conductive fibres interlaced with the nonconductive fibres making up the body (Paragraph 0154, 0166—the garment may sense strain or stretching via the conductive energy pathways; Paragraph 0153—the garment may consist of one or more of an array of electroconductive members woven together, an integrated array of electroconductive members, nonconductive fibers, and a nonconductive layer, among others, such that the garment may comprise nonconductive fibers interlaced with conductive fiber pathways). It would’ve been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur, Walsh, and Ganguly with the conductive fiber sensors of Connor ‘563 via a simple substitution in order to predictably improve the comfort of the device for the wearer and reduce limiting effects of a worn device on the user’s range of motion (Connor ‘563—Paragraph 0015).
Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debur in view of Walsh, further in view of Ganguly, further in view of Connor (US 20150366504 A1), henceforth referred to as Connor ‘504.
Regarding claim 4, Debur, Walsh, and Ganguly teach the system of claim 1. Debur additionally teaches the garment may be a sleeve, anklet, sock, or other garment to surround a joint (Paragraph 0048). Ganguly additionally teaches the device may be a smart sock utilizing EMG and EMS electrodes (Paragraph 0088). Connor ‘504 teaches “an article of clothing with electromyographic (EMG) sensors which measures body motion and/or muscle activity” (Abstract) wherein in addition to the EMG sensors, the clothing may include a myostimulator (Paragraph 0280, 0210, 0234), and wherein the plurality of sensors is positioned in a rear portion of the top portion (Fig. 4, EMG sensor pairs 225 and 226, 205 and 206, which are positioned in a rear portion of the area above the knee) and to either side of the top portion (Fig. 3, EMG sensor pairs 129 and 130, 109 and 110, which are positioned at the sides of the leg on a portion above the knee joint). Connor additionally teaches the wearable device could be an ankle band, ankle brace, footwear, pantyhose, or other article of clothing, including those which may be worn on the ankle or foot such as a sock (Paragraph 0067-0068 and 0285), wherein the EMG sensors are configured to cover the mid-section of a selected muscle which is proximal or distal from a selected body joint such that sensors are generally placed above and below the joint within the article of clothing (Paragraph 0068). The combination of Debur, Walsh, and Ganguly with Connor could thus be combined to teach the positioning of EMG sensors in a top portion of a garment, the top portion being adjacent to the open end of the garment above the joint. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur, Walsh, and Ganguly with the sensor placement of Connor through routine experimentation to ensure that the sensors measure the muscles of interest while not being obtrusive to a wearer.
Regarding claim 5, Debur, Walsh, and Ganguly teach the system of claim 1. Connor ‘504 teaches wherein the plurality of sensors positioned in the rear portion are positioned in pairs to either side of a longitudinal centerline of the garment extending between the open end and the closed end (Fig. 4—the centerline of the garment is marked by longitudinal sensors 424 and 404, EMG sensor pairs 225 and 226 and 205 and 206 are positioned to either side of the centerline).
Regarding claim 6, Debur, Walsh, Ganguly and Connor teach the system of claim 4. Connor ‘504 additionally teaches further comprising the plurality of sensors having sensors positioned in the rear portion of a bottom portion of the garment (Fig. 4—EMG sensor pairs 227 and 228 and 207 and 208 are positioned in a rear portion of the portion of the garment below the knee joint). Connor additionally teaches the wearable device could be an ankle band, ankle brace, footwear, pantyhose, or other article of clothing, including those which may be worn on the ankle or foot such as a sock (Paragraph 0067-0068 and 0285), wherein the EMG sensors are configured to cover the mid-section of a selected muscle which is proximal or distal from a selected body joint such that sensors are generally placed above and below the joint within the article of clothing (Paragraph 0068). The combination of Debur, Walsh, and Ganguly with Connor could thus be combined to teach the positioning of EMG sensors in a bottom portion of a garment, the bottom portion being adjacent to the closed end of the garment below the joint.
Regarding claim 9, Debur, Walsh, and Ganguly teach the system of claim 1. Connor ‘504 teaches further comprising one or more bio impedance sensors of the body (Paragraph 0114, 0134, 0231—the invention can further comprise bioimpedance sensors). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur, Walsh, and Ganguly with the bioimpedance sensors of Connor in order to predictable improve the accuracy of the measurement of muscle activity (Connor ‘504—Paragraph 0005—Combined multivariate analysis of data from electromyographic (EMG) sensors and other types of sensors can provide more accurate measurement of muscle activity than data from either type of sensor alone).
Response to Arguments
Applicant’s arguments, see page 9-10 of applicant's remarks, filed 15 August 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganguly, as described in further detail above in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791